EXHIBIT 10.30

SECOND AMENDMENT

This Second Amendment (this “Amendment”) is entered into as of March 16, 2009
(the “Second Amendment Effective Date”), by and among ENTRAVISION COMMUNICATIONS
CORPORATION, a Delaware corporation (“Company”), CERTAIN SUBSIDIARIES OF
COMPANY, as guarantors, the lenders party hereto, and UNION BANK OF CALIFORNIA,
N.A. (“UBOC”), as Administrative Agent (together with its permitted successors
in such capacity, “Administrative Agent”).

RECITALS

WHEREAS, Company, certain subsidiaries of Company (the “Guarantors”), the
lenders from time to time party thereto (the “Lenders”), UBOC, as Administrative
Agent, Collateral Agent, and Joint Book Manager, Goldman Sachs Credit Partners
L.P., as Co-Syndication Agent, Joint Lead Arranger and Joint Book Manager,
Citigroup Global Markets Inc., as Co-Syndication Agent, Joint Lead Arranger and
Joint Book Manager, and Wachovia Bank, National Association, Harris Nesbitt and
National City Bank, as Documentation Agents, are parties to that certain
$650,000,000 Credit and Guaranty Agreement dated as of September 29, 2005 (as
amended from time to time, the “Credit Agreement”) (capitalized terms used
herein without definition have the meanings ascribed to such terms in the Credit
Agreement);

WHEREAS, Company has requested that the Administrative Agent and the Requisite
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, Administrative Agent and the Requisite Lenders are willing to so
provide the amendments requested by Company, upon the terms and subject to the
conditions as herein set forth;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1.    Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.

Section 2.    Amendments to Section 1.1 (Definitions). Section 1.1 is hereby
amended by:

(a)    deleting the definitions of “Applicable Margin”, “Base Rate”, “Leverage
Ratio”, “Revolving Commitment” and “Senior Leverage Ratio” in their entirety and
replacing such definitions with the following in the appropriate alphabetical
order:

“Applicable Margin” means (i) with respect to Loans that are Eurodollar Rate
Loans, (a) from the Second Amendment Effective Date until the beginning of the
first Interest Period occurring after the date on which the Company delivers to
the Lenders the Compliance Certificate and financial statements for the first
full Fiscal Quarter after the Second Amendment Effective Date, a percentage, per
annum, determined by reference to the following table as if the Leverage Ratio
then in effect were greater than or equal to 5.00:1.00; and (b) thereafter, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

 

Leverage

Ratio

   Applicable Margin

> 5.00:1.00

   5.25%

< 5.00:1.00

   4.25%

> 4.00:1.00

    

< 4.00:1.00

   3.25%

 

1



--------------------------------------------------------------------------------

and (ii) with respect to Loans that are Base Rate Loans, an amount equal to
(a) the Applicable Margin for Eurodollar Rate Loans as set forth in clause
(i)(a) or (i)(b) above, as applicable, minus (b) 1.00% per annum. No change in
the Applicable Margin shall be effective until the date on which Administrative
Agent shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.1(c) calculating the Leverage Ratio. At any
time that Company has not submitted to Administrative Agent the applicable
information as and when required under Section 5.1(c), the Applicable Margin
shall be determined as if the Leverage Ratio were in excess of 5.00:1.00. In the
event that any financial statement or Compliance Certificate delivered pursuant
to Section 5.1(c) is shown to be inaccurate (so long as any Loans are
outstanding or Revolving Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected would have led to a higher
Applicable Margin for any period (an “Applicable Period”) than such margin
applied for such Applicable Period, then (i) Company shall immediately deliver
to Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to Company), and (iii) Company shall immediately pay to Administrative
Agent the additional interest owing as a result of such increased margin for
such Applicable Period, which payment shall be promptly applied by
Administrative Agent in accordance with the terms hereof (it being understood
and agreed that nothing in this section shall limit the rights of Administrative
Agent and the Lenders hereunder). On the date of receipt of the applicable
information under Section 5.1(c), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin in effect from such date.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1.00% and (iii) the Adjusted Eurodollar Rate
assuming an Interest Period of three months plus 1.00% per annum. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate assuming an Interest Period of three months
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or such Adjusted Eurodollar Rate, respectively.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the end of the most
recently concluded Fiscal Quarter).

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit
hereunder and “Revolving Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A-2 or in the applicable Assignment Agreement or Joinder
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Second Amendment Effective Date is $50,000,000.

“Senior Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of (i) (x) all Indebtedness of the Company and
its Subsidiaries other than Subordinated Indebtedness minus (y) the aggregate
amount of Cash included in any Deposit Account over which the Collateral Agent
has “control” (within the meaning of Section 9-104 of the UCC), up to a maximum
of $20 million to (ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period ending on such date (or if such date of determination is not the last day
of a Fiscal Quarter, for the four-Fiscal Quarter period ending as of the end of
the most recently concluded Fiscal Quarter).

 

2



--------------------------------------------------------------------------------

(b)    adding the following definitions in the appropriate alphabetical order:

“Net Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) (x) Consolidated Total Debt as of such day
minus (y) the aggregate amount of Cash included in any Deposit Account over
which the Collateral Agent has “control” (within the meaning of Section 9-104 of
the UCC), up to a maximum of $20 million to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date (or if such date of
determination is not the last day of a Fiscal Quarter, for the four-Fiscal
Quarter period ending as of the end of the most recently concluded Fiscal
Quarter).

“Reno Acquisition” means the acquisition of television station assets serving
the Reno, Nevada market on substantially the terms disclosed to the
Administrative Agent prior to the Second Amendment Effective Date for a purchase
price in an amount not to exceed $4,000,000.

“Second Amendment” means the Second Amendment to this Agreement, dated as of
March 16, 2009.

“Second Amendment Effective Date” means the date on which the Second Amendment
becomes effective.

(c)    deleting the definition of “Applicable Mexican Investment Amount”.

(d)    amending (i) the definition of “Adjusted Eurodollar Rate” by adding the
following proviso immediately prior to the period at the end of such definition:
“provided, however, that notwithstanding the foregoing, from and after the
Second Amendment Effective Date, the Adjusted Eurodollar Rate shall in no event
be less than the Adjusted Eurodollar Rate assuming a three month Interest
Period”; (ii) the definition of “Consolidated Current Assets” by inserting prior
to the period at the end of such definition, the following: “and excluding
deferred tax assets”; (iii) the definition of “Consolidated Current Liabilities”
by inserting prior to the period at the end of such definition, the following:
“and excluding deferred tax liabilities”, (iv) the definition of “Consolidated
Adjusted EBITDA” by inserting immediately after “or the establishment of” in
clause (g) of such definition the following: “or amendments to”, (v) the
definition of “Consolidated Excess Cash Flow” by inserting immediately after
“including any repayments, repurchases or cancellations of Term Loans in
accordance with Section 2.12(c) hereof” the following: “and including the
prepayment of Term Loans in connection with the Second Amendment on or before
the Second Amendment Effective Date” and (vi) the definition of “Stock
Repurchase” by replacing “14.9%” in each place it appears in such definition
with “9.9%”.

Section 3.    Amendment to Section 2.7(a) (Interest on Loans). Section 2.7(a) is
hereby amended by deleting such section in its entirety and replacing it with
the following:

(a)    Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(1)    If a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

Section 4.    Amendment to Section 2.12(c) (Certain Permitted Term Loan
Repurchases). Section 2.12(c)(i) is hereby amended by replacing “December 31,
2009” with “the Second Amendment Effective Date”.

Section 5.    Amendment to Section 2.13(a) (Mandatory Prepayments/ Commitment
Reductions—Asset Sales). Section 2.13(a) is hereby amended by deleting such
section in its entirety and replacing it with the following:

(a)    Asset Sales. On the first Business Day following the date of receipt by
Company or any of its Subsidiaries of any Net Proceeds with respect to an Asset
Sale or an Asset Swap, Company shall

 

3



--------------------------------------------------------------------------------

prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.14(b)) in an amount equal to 100% of such Net
Proceeds.

Section 6.    Amendment to Section 2.13(c) (Mandatory Prepayments/ Commitment
Reductions—Issuance of Equity Securities). Section 2.13(c) is hereby amended by
deleting such section in its entirety and replacing it with the following:

(c)    Issuance of Equity Securities. On the date of receipt by Company of any
Net Proceeds from a capital contribution to, or an Equity Offering by, Company
or any of its Subsidiaries (other than (i) pursuant to any employee stock or
stock option compensation plan, (ii) any proceeds of any such capital
contribution or Equity Offering which are applied to repurchase Capital Stock of
Company from Univision or (iii) any proceeds of any such capital contribution by
Company or any Subsidiary in any other Subsidiary), Company shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b) in the amount necessary to cause the Leverage Ratio
(calculated on a pro forma basis as of the most recently ended Fiscal Quarter
for which financial statements are available, giving effect to such Equity
Offering or capital contribution as if it had occurred, and the Net Proceeds
thereof had been applied, on the last day of such quarter) to be at least one
multiple lower than the required Leverage Ratio applicable to such Fiscal
Quarter pursuant to Section 6.8(b). Nothing in this Section 2.13(c) shall be
deemed to constitute the Lenders’ agreement to any Change of Control.

Section 7.    Amendment to Section 2.13(e) (Mandatory Prepayments/ Commitment
Reductions—Consolidated Excess Cash Flow). Section 2.13(e) is hereby amended by
deleting such section in its entirety and replacing it with the following:

(e)    Consolidated Excess Cash Flow.

(i)    In the event that at the end of any Fiscal Year of Company ending on and
after December 31, 2006 and on or prior to December 31, 2008 there shall exist
Consolidated Excess Cash Flow with respect to such Fiscal Year, then on the date
which is ten Business Days after the earlier to occur of (x) the date upon which
the audited financial statements of Company with respect to such Fiscal Year
become available and (y) the 90th day after the end of such Fiscal Year, Company
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.14(b), in an amount equal to 75% of such
Consolidated Excess Cash Flow; provided that no such prepayment shall be
required if the Net Leverage Ratio as of the end of such Fiscal Year is less
than 5.0:1.

(ii)    In the event that at the end of any Fiscal Quarter of Company commencing
with the Fiscal Quarter of Company ending on March 31, 2009 there shall exist
Consolidated Excess Cash Flow with respect to such Fiscal Quarter, then on the
date which is ten Business Days after the earlier to occur of (x) the date upon
which the financial statements of Company with respect to such Fiscal Quarter
become available and (y) the 45th day after the end of such Fiscal Quarter,
Company shall prepay the Loans and/or permanently reduce the Revolving
Commitments as set forth in Section 2.14(b) in an amount equal to 75% of such
Consolidated Excess Cash Flow; provided that no such prepayment shall be
required if the Leverage Ratio as of the end of such Fiscal Quarter is less than
4.0:1.

Section 8.    Amendment to Section 3.2(a) (Conditions to Each Credit Extension).
Section 3.2(a) is hereby amended by (a) deleting “and” at the end of clause
(iv), (b) replacing the period at the end of clause (v) with “; and” and
(c) adding the following clause (vi) immediately after the end of clause (v):

(vi)    in the case of any Revolving Loan that individually or in the aggregate
with all other Revolving Loans made during the previous 30 days equals or
exceeds $5,000,000, then (1) if the most recently ended Fiscal Quarter for which
financial statements are available is on or prior to

 

4



--------------------------------------------------------------------------------

December 31, 2008, the Net Leverage Ratio on the date of such Credit Extension
after giving pro forma effect to the making of such Revolving Loan shall be at
least one multiple lower than the maximum Net Leverage Ratio permitted under
Section 6.8(c) with respect to the most recently ended Fiscal Quarter on or
prior to December 31, 2008 for which financial statements are available and
(2) if the most recently ended Fiscal Quarter for which financial statements are
available is after December 31, 2008, the Leverage Ratio on the date of such
Credit Extension after giving pro forma effect to the making of such Revolving
Loan shall be at least one multiple lower than the maximum Leverage Ratio
permitted under Section 6.8(b) with respect to the most recently ended Fiscal
Quarter after December 31, 2008 for which financial statements are available.

Section 9.    Amendment to Section 6.5 (Restricted Junior Payments). Section 6.5
is hereby amended by amending and restating such section in its entirety as
follows:

6.5    Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) Company may make regularly scheduled payments of
interest in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, (b) Company may, prior to the Second
Amendment Effective Date, make Restricted Junior Payments to redeem or
repurchase the Company’s Capital Stock (a “Repurchase”) so long as (x) no
Default or Event of Default shall have occurred and be continuing or be caused
thereby and (y) after giving effect to such Repurchase, the Leverage Ratio is
1.0x better than the Leverage Ratio required under Section 6.8(b) for the
immediately preceding Fiscal Quarter, (c) Company may repurchase or redeem the
Senior Subordinated Notes prior to the Second Amendment Effective Date, and
(d) Company may make Restricted Junior Payments to effectuate the Stock
Repurchase provided that Company shall not pay more than the fair market value
(as reasonably determined by Company) for the shares of Capital Stock of Company
held by Univision.

Section 10.    Amendments to Section 6.7 (Investments). Section 6.7 is hereby
amended by amending and restating clauses (l) and (m) of such section in their
entirety as follows:

(l)    Investments in entities holding or operating radio or television
properties or Other Media-Related Businesses located in Mexico, provided,
however, notwithstanding any other provision of this Agreement, on and after the
Second Amendment Effective Date, (A) Company may only make further Investments
in those Mexican entities in which Company has existing Investments immediately
prior to the Second Amendment Effective Date, (B) Company is only permitted to
make such further Investments for working capital requirements and to fund any
required capital contributions of such Mexican entities applicable to Company
and (C) in no event may Investments in such Mexican entities exceed $10,000,000
in the aggregate on and after the Second Amendment Effective Date; and

(m)    additional Investments (other than Permitted Acquisitions) not referred
to in any other clause of this Section 6.7, provided that (i) the aggregate
amount of such Investments made on or after the Closing Date (net of any returns
of capital with respect thereto) shall not exceed $50,000,000, (ii) at the time
of making any such Investment, no Default shall have occurred or be continuing
or would result therefrom and the Administrative Agent shall have received a pro
forma Compliance Certificate to such effect and (iii) no further Investments may
be made under this clause (m) at any time when the Leverage Ratio as of the
most-recently ended Fiscal Quarter of Company for which financial statements are
available is greater than or equal to 4.0:1.0.

 

5



--------------------------------------------------------------------------------

Section 11.    Amendment to Section 6.8(a) (Fixed Charge Coverage Ratio).
Section 6.8(a) is hereby amended by deleting the table in such section and
replacing it with the following:

 

Period   

Fixed Charge

Coverage Ratio

December 31, 2005 through March 31, 2008

   1.25:1.00

June 30, 2008 through December 31, 2008

   1.35:1.00

March 31, 2009 and thereafter

   1.15:1.00

Section 12.    Amendment to Section 6.8(b) (Maximum Leverage Ratio).
Section 6.8(b) is hereby amended by deleting such section in its entirety and
replacing it with the following:

(b)    Leverage Ratio. Company shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
March 31, 2009, to exceed the correlative ratio indicated:

 

Fiscal
Quarter Ended   

Leverage

Ratio

March 31, 2009

   6.75:1.00

June 30, 2009

   6.75:1.00

September 30, 2009

   6.75:1.00

December 31, 2009

   6.75:1.00

March 31, 2010

   6.50:1.00

June 30, 2010

   6.50:1.00

September 30, 2010

   6.25:1.00

December 31, 2010

   6.00:1.00

March 31, 2011 and thereafter

   5.50:1.00

Section 13.    Amendment to Section 6.8(c) (Senior Leverage Ratio).
Section 6.8(c) is hereby amended by deleting such section in its entirety and
replacing it with the following:

(c)    Senior Leverage Ratio; Net Leverage Ratio.

(i)    Company shall not permit the Senior Leverage Ratio as of the last day of
any Fiscal Quarter set forth in the table below, beginning with the Fiscal
Quarter ending December 31, 2005, to exceed the correlative ratio indicated:

 

Fiscal
Quarter Ended   

Senior Leverage

Ratio

December 31, 2005

   7.00:1.00

March 31, 2006

   7.00:1.00

June 30, 2006

   6.75:1.00

September 30, 2006

   6.50:1.00

December 31, 2006

   6.25:1.00

March 31, 2007

   6.25:1.00

June 30, 2007

   6.25:1.00

September 30, 2007

   6.25:1.00

December 31, 2007

   5.75:1.00

March 31, 2008

   5.75:1.00

June 30, 2008

   5.75:1.00

September 30, 2008

   5.75:1.00

December 31, 2008

   5.25:1.00

 

6



--------------------------------------------------------------------------------

(ii)    Net Leverage Ratio. Company shall not permit the Net Leverage Ratio as
of the last day of any Fiscal Quarter set forth in the table below, beginning
with the Fiscal Quarter ending December 31, 2005, to exceed the correlative
ratio indicated:

 

Fiscal
Quarter Ended   

Net Leverage

Ratio

December 31, 2005

   7.50:1.00

March 31, 2006

   7.50:1.00

June 30, 2006

   7.25:1.00

September 30, 2006

   7.25:1.00

December 31, 2006

   7.25:1.00

March 31, 2007

   7.25:1.00

June 30, 2007

   7.25:1.00

September 30, 2007

   7.25:1.00

December 31, 2007

   7.00:1.00

March 31, 2008

   7.00:1.00

June 30, 2008

   7.00:1.00

September 30, 2008

   7.00:1.00

December 31, 2008

   6.75:1.00

Section 14.    Amendment to Section 6.8(d) (Maximum Consolidated Capital
Expenditures). Section 6.8(d) is hereby amended by deleting such section in its
entirety and replacing it with the following:

(d)    Maximum Consolidated Capital Expenditures. Company shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Year indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year; provided, such amount for any Fiscal Year other than Fiscal Year
2009 and Fiscal Year 2010 shall be increased by an amount equal to the excess,
if any (but in no event more than 50%) of such amount for the previous Fiscal
Year (as adjusted in accordance with this proviso) over the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year:

 

Fiscal Year   

Consolidated

Capital
Expenditures

2005

   $23,300,000

2006

   $21,600,000

2007

   $19,200,000

2008

   $19,200,000

2009

   $10,000,000

2010

   $10,000,000

2011 and thereafter

   $19,200,000

Section 15.    Amendment to Section 6.9(g) (Fundamental Changes; Disposition of
Assets; Acquisitions). Section 6.9(g) is hereby amended by replacing “provided,
further that no Permitted Acquisition shall be permitted if a Default has
occurred and is continuing or would result from the consummation of such
Permitted Acquisition” with “provided, further, that (x) no Permitted
Acquisition shall be permitted if a Default has occurred and is continuing or
would result from the consummation of such Permitted Acquisition and
(y) notwithstanding anything herein to the contrary, no Permitted Acquisition
(other than the Reno Acquisition) shall be permitted if, at the time of
consummation of such

 

7



--------------------------------------------------------------------------------

proposed Permitted Acquisition, the Leverage Ratio as of the most-recently ended
Fiscal Quarter of Company for which financial statements are available,
calculated on a pro forma basis assuming the consummation of such Permitted
Acquisition, is greater than or equal to 4.0:1.0.”

Section 16.    Amendment to Appendix A-2. Appendix A-2 is hereby amended by
amending and restating such exhibit in its entirety as set forth on Annex A
hereto.

Section 17.    Amendment to Exhibit C. Exhibit C is hereby amended by amending
and restating such exhibit in its entirety as set forth on Annex B hereto.

Section 18.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:

(a)    Administrative Agent shall have received all of the following, in form
and substance satisfactory to Administrative Agent:

(i)    Amendment Documents. This Amendment, duly executed by Company and the
Guarantors (the “Amendment Documents”);

(ii)    Consent of Requisite Lenders. The written consent of the Requisite
Lenders to this Amendment;

(iii)    Voluntary Prepayment. A payment in an amount not less than $40,000,000
as a voluntary prepayment of the Term Loans in accordance with Section 2.12(a)
of the Credit Agreement (the “Second Amendment Effective Date Voluntary
Prepayment”); provided however that notwithstanding Sections 2.12(a)(ii) and
2.14(a) of the Credit Agreement, no prior written or telephonic notice of such
prepayment shall be required and such prepayment of Term Loans shall be applied
on a pro rata basis to reduce the scheduled remaining Installments of principal
on such Term Loans.

(iv)    Fees. The fees, expenses and other amounts payable on the Second
Amendment Effective Date (1) referred to in the sections below entitled “Costs
and Expenses” and “Amendment Fees” required to be reimbursed or paid by Company
hereunder or under any other Credit Document and (2) as may be separately agreed
by Company and Administrative Agent; and

(v)    Additional Information. Such additional documents, instruments and
information as Administrative Agent may reasonably request to effect the
transactions contemplated hereby.

(b)    The representations and warranties contained herein and in the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

(c)    No Default or Event of Default shall have occurred and be continuing,
after giving effect to this Amendment.

Section 19.    Representations and Warranties. Each Credit Party hereby
represents and warrants to Administrative Agent and the Lenders that, as of the
date of and after giving effect to this Amendment, (a) the execution, delivery
and performance of this Amendment and any and all other Amendment Documents
executed and/or delivered in connection herewith have been duly authorized by
all necessary action on the part of each Credit Party and will not violate the
Organizational Documents of any Credit Party, (b) all representations and
warranties set forth in the Credit Agreement and in any other Credit Document
are true and correct in all material respects on and as of the date hereof to
the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and

 

8



--------------------------------------------------------------------------------

correct in all material respects on and as of such earlier date, (c) no Default
or Event of Default has occurred and is continuing, and (d) the Credit Agreement
and all other Credit Documents are and remain legal, valid, binding and
enforceable obligations in accordance with the terms thereof.

Section 20.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Credit Document shall survive
the execution and delivery of this Amendment and the other Credit Documents, and
no investigation by Administrative Agent or the Lenders, or any closing, shall
affect the representations and warranties or the right of Administrative Agent
and the Lenders to rely upon them.

Section 21.    Certain Waivers. Each of the Company and the Guarantors hereby
agrees that neither the Administrative Agent nor any Lender shall be liable
under a claim of, and hereby waives any claim against the Administrative Agent
and the Lenders based on, lender liability (including, but not limited to,
liability for breach of the implied covenant of good faith and fair dealing,
fraud, negligence, conversion, misrepresentation, duress, control and
interference, infliction of emotional distress and defamation and breach of
fiduciary duties) as a result of the amendments contained herein and any
discussions or actions taken or not taken by the Administrative Agent or the
Lenders on or before the date hereof or the discussions conducted in connection
therewith, or any course of action taken by the Administrative Agent or any
Lender in response thereto or arising therefrom; provided, that the foregoing
waiver shall not include the waiver of any claims which are based on the gross
negligence or willful misconduct of the Administrative Agent or any Lender or
any of their respective agents. This section shall survive the execution and
delivery of this Amendment and the other Credit Documents and the termination of
the Credit Agreement.

Section 22.    Reference to Agreement. Each of the Credit Documents, including
the Credit Agreement, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Credit Documents to the Credit Agreement,
whether direct or indirect, shall mean a reference to the Credit Agreement as
amended hereby.

Section 23.    Costs and Expenses. Company shall pay on demand all out-of-pocket
costs and expenses of Administrative Agent (including the reasonable fees, costs
and expenses of counsel to Administrative Agent) incurred in connection with the
preparation, execution and delivery of this Amendment.

Section 24.    Amendment Fees. Each of the Lenders consenting to this Amendment
and submitting to the Administrative Agent an executed signature page hereto on
or prior to 2 p.m. Pacific standard time on March 6, 2009 shall have received,
on or prior to the date hereof, an amendment fee equal to 0.25% of the
outstanding principal amount of Loans and Commitments held by it after giving
pro forma effect to the Second Amendment Effective Date Voluntary Prepayment and
the reduction in Revolving Commitments as of the Second Amendment Effective
Date.

Section 25.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

Section 26.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

Section 27.    Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an

 

9



--------------------------------------------------------------------------------

executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 28.    Limited Effect. This Amendment relates only to the specific
matters covered herein, shall not be considered to be a waiver of any rights any
Lender may have under the Credit Agreement (other than as expressly set forth
herein), and shall not be considered to create a course of dealing or to
otherwise obligate any Lender to execute similar amendments under the same or
similar circumstances in the future.

Section 29.    Ratification By Guarantors. The Guarantors hereby agree to this
Amendment, and the Guarantors acknowledge that the Guarantors’ Guaranty shall
remain in full force and effect without modification thereto.

[signature pages to follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COMPANY

ENTRAVISION COMMUNICATIONS CORPORATION

By:

 

/s/    Christopher T. Young

 

 

Name: Christopher T. Young

  Title: Executive Vice President, Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS

ENTRAVISION, L.L.C. ENTRAVISION-EL PASO, L.L.C. ENTRAVISION-TEXAS G.P., L.L.C.
ENTRAVISION-TEXAS L.P., INC. ARIZONA RADIO, INC. Z-SPANISH MEDIA CORPORATION LOS
CEREZOS TELEVISION COMPANY LATIN COMMUNICATIONS GROUP, INC. DIAMOND RADIO, INC.
ENTRAVISION SAN DIEGO, INC. THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO,
INCORPORATED CHANNEL FIFTY SEVEN, INC. VISTA TELEVISION, INC. ENTRAVISION
HOLDINGS, LLC ASPEN FM, INC. ENTRAVISION-TEXAS LIMITED PARTNERSHIP ENTRAVISION
COMMUNICATIONS COMPANY, L.L.C.

By:

 

/s/    Christopher T. Young

 

  Name: Christopher T. Young   Title: Executive Vice President, Treasurer and
Chief Financial Officer

 

EXHIBIT C-2



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent and a Lender

By:

 

/s/    Erik Allen

 

  Name: Erik Allen   Title: Vice President